Name: Commission Regulation (EC) NoÃ 305/2005 of 19 October 2004 amending Council Regulation (EC) NoÃ 312/2003 as regards tariff quotas for certain products originating in Chile
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  European construction;  America;  plant product;  international trade;  fisheries
 Date Published: nan

 25.2.2005 EN Official Journal of the European Union L 52/6 COMMISSION REGULATION (EC) No 305/2005 of 19 October 2004 amending Council Regulation (EC) No 312/2003 as regards tariff quotas for certain products originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 312/2003 of 18 February 2003 implementing for the Community the tariff provisions laid down in the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1), and in particular Article 5 thereof, Whereas: (1) Regulation (EC) No 312/2003 implements for the Community the tariff provisions laid down in the Agreement establishing an association between the Community and its Member States, of the one part, and the Republic of Chile, of the other part (2). (2) By Council Decision 2005/106/EC (3) has approved a Protocol to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (hereinafter referred to as the Protocol). The Protocol includes new Community tariff concessions, some of which are limited by tariff quotas. Implementation of these tariff quotas requires the amendment of Regulation (EC) No 312/2003. (3) The volume of the tariff quotas for garlic (order No 09.1925), table grapes (order No 09.1929) and kiwifruit (order No 09.1939) should be increased annually by five percent of the original quantity. (4) For 2004, the volume of the new Community tariff quotas should be limited in proportion to the period during which the new tariff quotas are open. (5) Since the Protocol provides that the new Community tariff concessions have to be applied from 1 May 2004, this Regulation should apply from the same date and enter into force as soon as possible. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 312/2003 is amended as set out in the Annex to this Regulation. Article 2 1. For 2004, the volumes of the tariff quotas at order Nos 09.1937, 09.1939 and 09.1941 shall be limited to the eight twelfths of each respective annual volume. Fractions of a kilogram shall be rounded up to the next complete kilogram. 2. For 2004, supplementary quantities of 20 tonnes and 1 000 tonnes shall be added, respectively, to the tariff quotas at order Nos 09.1925 and 09.1929. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. Except for points 1 and 2 of the Annex, it shall apply from 1 May 2004. Points 1 and 2 of the Annex shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 2004. For the Commission Frederik BOLKESTEIN Member of the Commission (1) OJ L 46, 20.2.2003, p. 1. (2) OJ L 352, 30.12.2002, p. 3. (3) OJ L 38, 10.2.2005, p. 1. ANNEX In the Annex to Regulation (EC) No 312/2003, the table is amended as follows: 1. At Order No 09.1925, fourth column, the volume is replaced by 530 tonnes. After 2005, the annual volume of the tariff quota shall be increased successively each year by five per cent of this volume. 2. At Order No 09.1929, fourth column, the volume is replaced by 38 500 tonnes. After 2005, the annual volume of the tariff quota shall be increased successively each year by five per cent of this volume. 3. The following rows are inserted: 09.1937 (1) 0303 29 00 0303 78 12 0303 78 19 Fish, frozen 725 tonnes 100 0304 20 53 0304 20 56 0304 20 58 0304 20 91 0304 20 94 0304 90 05 Fish fillets and other fish meat, frozen 09.1939 0810 50 00 Kiwifruit 1 000 tonnes (2) 100 09.1941 (2) 1604 15 19 Prepared or preserved mackerel 90 tonnes 100 (1) This tariff quota will apply for 2004 and each calendar year thereafter beginning on 1.1.2005 until its expiry on 31.12.2012. (2) This tariff quota will apply for 2004 and each calendar year thereafter beginning on 1.1.2005 until its expiry on 31.12.2006.